TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-22-00273-CV



                                   S. E. and K. D., Appellants

                                                 v.

               Texas Department of Family and Protective Services, Appellee


            FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY
      NO. C200139CPS, THE HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant S.E. filed notice of appeal on April 28, 2022. Appellant K.D. filed

notice of appeal with the trial court on May 20, 2022, and again on May 31, 2022. S.E.’s brief

was due June 6, 2022, but on June 3, 2022, he filed a motion for extension of the briefing

deadline, asking for a new deadline “twenty (20) days after the reporter’s record concerning the

De Novo appeal has been filed.” Appellee, the Department of Family and Protective Services,

has filed a “Notice to the Court” asking for abatement of this case until the record is complete.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition).   The accelerated schedule constrains this Court’s leeway in

granting extensions. In this instance, we will grant the motion. The requested record was filed
June 6, 2022, and we therefore order counselors Daniel Clark and Jenny Henley to file

appellants’ briefs no later than Monday, June 27, 2022. If the briefs are not filed by that date,

counsel may be required to show cause as to why they should not be held in contempt. To the

extent appellee’s Notice was intended as a motion to abate, we dismiss that motion as moot in

light of the filing of the record.

                It is ordered on June 8, 2022.



Before Chief Justice Byrne, Justices Kelly and Smith




                                                 2